DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	The present Office Action is based upon the original patent application filed on 06/23/2021 as modified by the preliminary amendment filed on 06/23/2021.  Claims 1-12 were cancelled.  Claims 13-22 were added.  Claims 13-22 are now pending in the present application. 

Information Disclosure Statement
	The information disclosure statement submitted on 06/23/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0064577), and further in view of Ohmae et al. (US 2014/0347230 herein Ohmae).
Regarding claim 13, Liu teaches a device (read as apparatus 500) for causing a display (read as multimedia component 508 includes a screen providing an output interface between the apparatus 500 and the user) (Liu – Figure 5 and [0098]) to display a radio wave environment in an area where a plurality of wireless transmitters that are located at different positions transmit radio waves (read as terminal device displays the signal strength distribution chart in the architectural plan corresponding to the current area based on the location matching result; determining signal strength indication information for a location area indicated by location information of the at least one testing point) (Liu – [0059]-[0061]), the device comprising:
a memory (read as memory 504) (Liu – Figure 5, and [0096]) configured to store:

arrival directions of the radio waves at the point in the area (read as acquiring location information of at least one testing point in a current area) (Liu – [0059]-[0061]); and
a controller (read as processing component 502) (Liu – Figure 5, [0094]-[0095]) configured to:
cause the display to display a screen for allowing a user to select an item among a plurality of items (read as the processing component 502 typically controls overall operations of the apparatus 500 such as the operations associated with display) (Liu – Figure 5, and [0094]-[0095]).
However, Liu fails to teach to cause the display to display a radio wave environment, based on the item selected by the user and at least one of (1) the received power and (ii) the arrival directions of the radio waves.
In the related art, Ohmae teaches to cause the display to display a radio wave environment, based on the item selected by the user and at least one of (1) the received power and (ii) the arrival directions of the radio waves (read as processing unit 13 may be configured to output, if the received sensing signal is so strong as to reach at least a predetermined value, a display signal that includes arrival direction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ohmae into the teachings of Liu for the purpose of providing an electromagnetic wave visualizing system including a plurality of sensors, each detecting the energy of an electromagnetic wave emitted from the emission direction separation unit and outputting a sensing signal having strength corresponding to the detected energy and display unit capable of displaying the arrival directions of electromagnetic waves, the display unit displaying when receiving the display signal, the arrival direction of an electromagnetic wave based on the electromagnetic wave arrival direction information obtained from the sensor position information contained in the display signal (Ohmae – Abstract).
Regarding claim 14 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the radio wave environment is displayed on a map that illustrates the area (read as terminal device displays the signal strength distribution chart in the architectural plan) (Liu – Figure 2C, [0048], [0050], and [0059]).
Regarding claim 15 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the controller is configured to cause the display to display, as the radio wave environment, a power distribution map that indicates a sum of the received power of the radio waves (read as power component 506 may include power supply management system, one or more power sources, and any other components 
Regarding claim 16 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the controller is configured to cause the display to display, as the ratio wave environment, a coverage area map that indicates maximum received power among the received power of the radio waves (read as when it is required to display the comprehensive wireless signal strength distribution condition of the target area, for each location in the target area, the terminal device may select a maximum value from multiple wireless signal strengths corresponding to the location as the wireless signal strength at that location, and then determines the signal strength indication information of that location; by integrating the signal strength indication information from individual locations, the signal strength distribution chart representing the comprehensive wireless signal strength distribution condition can be generated) (Liu – [0063]).
Regarding claim 18 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the controller is configured to cause the display to display, as the radio wave environment, an arrival direction map that indicates an arrival direction among the arrival directions of the radio waves, the arrival direction corresponding to maximum received power among the received power of the radio waves (read as when it is required to display the comprehensive wireless signal strength distribution condition of the target area, for each location in the target area, the terminal device may select a maximum value from multiple wireless signal strengths corresponding to the location as the wireless signal strength at that location, and then determines the signal strength 
Regarding claim 19 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the controller is configured to: calculate the received power and the arrival directions, and cause the memory to store the calculated received power and the calculated arrival directions (read as overlapped area is formed by location areas indicated by location information of N testing points among the at least one testing point, calculating a wireless signal strength in the overlapped area based on wireless signal strengths at the N testing points; to save storage resources of the terminal device and to improve the accuracy of the acquired architectural plan, the present image library stored in a cloud server, which may supplement, modify and update the preset image library) (Liu – [0030], [0044], [0054], and [0084]-[0085]).
Regarding claim 20 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the received power and the arrival directions are calculated in a simulation (read as overlapped area is formed by location areas indicated by location information of N testing points among the at least one testing point, calculating a wireless signal strength in the overlapped area based on wireless signal strengths at the N testing points) (Liu – [0030], [0044], and [0084]-[0085]).
Regarding claim 21 as applied to claim 13, Liu as modified by Ohmae further teaches wherein the received power and the arrival directions are received by a wireless 

Regarding claim 22, Liu teaches a method of causing a display (read as multimedia component 508 includes a screen providing an output interface between the apparatus 500 and the user) (Liu – Figure 5 and [0098]) to display a radio wave environment in an area where a plurality of wireless transmitters that are located at different positions transmit radio waves (read as terminal device displays the signal strength distribution chart in the architectural plan corresponding to the current area based on the location matching result; determining signal strength indication information for a location area indicated by location information of the at least one testing point) (Liu – [0059]-[0061]), the method comprising:
storing received power of the radio waves at a point in the area and arrival directions of the radio waves at the point in the area (read as overlapped area is formed by location areas indicated by location information of N testing points among the at least one testing point, calculating a wireless signal strength in the overlapped area based on wireless signal strengths at the N testing points; to save storage resources of the terminal device and to improve the accuracy of the acquired 
causing the display to display a screen for allowing a user to select an item among a plurality of items (read as displaying the at least one candidate architectural plan; after detecting an instruction that selects a target candidate architectural plan from the at least one candidate architectural plan, taking the target candidate architectural plan as the architectural plan according to the current area; the processing component 502 typically controls overall operations of the apparatus 500 such as the operations associated with display) (Liu – Figure 5, [0028], and [0094]-[0095]).
However, Liu fails to teach causing the display to display a radio wave environment, based on the item selected by the user and at least one of (1) the received power and (i1) the arrival directions of the radio waves.
In the related art, Ohmae teaches causing the display to display a radio wave environment, based on the item selected by the user and at least one of (1) the received power and (i1) the arrival directions of the radio waves (read as processing unit 13 may be configured to output, if the received sensing signal is so strong as to reach at least a predetermined value, a display signal that includes arrival direction information on electromagnetic waves according to the sensor having transmitted the sensing signal on the display unit 15) (Ohmae – Figure 1, Figure 2, Abstract, and [0041]).
.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648